DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Isobayashi et al., US Patent 8134234 B2 is related to damascene patterning. Isobayashi teaches a multi-layer interconnect (MLI) structure that includes an interconnecting conductive feature (124, fig. 1) disposed in a first dielectric layer (104/106, fig. 1); a second dielectric layer (130, fig. 1) disposed between the first dielectric layer (104/106, fig. 1) and sidewalls of a first portion (118, fig. 1) of the interconnecting conductive feature (124, fig. 1), between the first dielectric layer (104/106, fig. 1) and a bottom of the first portion of the interconnecting conductive feature (124, fig. 1), and between the first dielectric layer (104/106, fig. 1) and sidewalls of a second portion (126, fig. 1) of the interconnecting conductive feature (124, fig. 1), wherein the first portion (118, fig. 1) of the interconnecting conductive feature (124, fig. 1) is disposed over the second portion of the interconnecting conductive feature (124, fig. 1), and further wherein the second dielectric layer (130, fig. 1) includes: a tiger-tooth contour (layer 130 in area of 132, fig. 1) formed by first segments that extend along and substantially parallel with the sidewalls of the first portion (118, fig. 1) of the interconnecting conductive feature (124, fig. 1), second segments that extend along and substantially parallel with the bottom of the first portion of the interconnecting conductive feature (124, fig. 1), and third segments that extend between respective first segments and respective second segments, such that the second dielectric layer (130, fig. 1) has a tapered thickness at corners of the interconnecting conductive feature (124, fig. 1), and a smooth contour (smooth pointed contour at the edge of 126, fig. 1) formed by fourth a third dielectric layer disposed between the first dielectric layer and the second dielectric layer along sidewalls of the second portion of the interconnecting conductive feature, wherein a material of the first dielectric layer is different than a material of the second dielectric layer and a material of the third dielectric layer. This limitation, in the device arrangement as claimed in claim 1, is neither anticipated nor made obvious by the prior art of record, in the Examiner's opinion. 
Claim 10 is allowable over the references of record because none of these references disclose or can be combined to yield the claimed invention of a first metal feature configured as a via of a multi-layer interconnect (MLI) structure; a second metal feature disposed over and physically contacting the first metal feature, wherein the second metal feature is configured as a conductive line of the MLI structure disposed over the via, wherein the first metal feature and the second metal feature are disposed in a dielectric layer of the MLI structure; a first dielectric liner layer having: f-first sidewall portions disposed between the dielectric layer and first sidewalls of the first metal feature, wherein the first sidewall portions physically contact the first sidewalls of the first metal feature, f-second sidewall portions disposed between the dielectric layer and second sidewalls of the second metal feature, wherein the second sidewall portions physically contact the dielectric layer and the second sidewalls of the second metal feature, bottom portions that connect the first sidewall portions to the second sidewall portions, wherein the bottom portions are not disposed along the second sidewalls of the second metal feature and the bottom portions physically contact the dielectric layer and a bottom of the second metal feature, wherein a first thickness of the first sidewall portions of the first dielectric liner layer is substantially the same along the first sidewalls of the first metal feature and a second thickness of the second sidewall portions of the first dielectric liner layer is substantially the same along the second sidewalls of the second metal feature, and wherein a thickness of the bottom portions of the first dielectric liner layer at bottom corners of the second metal feature tapers from a third thickness that is greater than the second thickness to a fourth thickness that is less than the second thickness, such that the first dielectric liner layer has a tiger-tooth shape at bottom corners of the second metal feature; and a second dielectric liner layer disposed between the dielectric layer and the first sidewall portions of the first 
With respect to claim 17, Isobayashi teaches a dielectric layer (116, fig. 1) over a substrate (112, fig. 1); a first conductive feature (124 in region 104, fig. 1) disposed in the dielectric layer (116, fig. 1) and physically contacting a second conductive feature (wider 124 in region 106, fig. 1), the first conductive feature (124 in region 104, fig. 1) including: a first portion (see figure 1 below) having a first width, and a second portion (see figure 1 below) disposed over the first portion (see figure 1 below), wherein the second portion (see figure 1 below) has a second width that is greater than the first width. However, Isobayashi does not teach a first dielectric capping layer disposed along and physically contacting an entirety of sidewalls of the second portion and along and physically contacting sidewalls of the first portion, wherein a portion of the first dielectric capping layer is further disposed along and physically contacting a bottom of the second portion, such that the first dielectric capping layer extends without interruption from the sidewalls of the second portion to the bottom of the second portion to the sidewalls of the first portion, and further wherein the portion of the first dielectric capping layer disposed along and physically contacting the bottom of the second portion has a first thickness proximate the sidewalls of the second portion and a second thickness proximate the sidewalls of the first portion, wherein the second thickness is greater than the first thickness; and a second dielectric capping layer disposed between the dielectric layer and the first dielectric capping layer that is disposed along and physically contacting the sidewalls of the first portion. This limitation, in the device arrangement as claimed in claim 17, is neither anticipated nor made obvious by the prior art of record, in the Examiner's opinion. Claims 2-9, 11-16 and 18-20 contain allowable subject matter by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


    PNG
    media_image1.png
    519
    597
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822  

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822